UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6352


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MALCOLM CARL YOUNG,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge. (5:09-cr-00036-GEC-JGW-1)


Submitted:   May 23, 2013                       Decided:   May 31, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Malcolm Carl Young, Appellant Pro Se.     Ryan Lee Souders, Jeb
Thomas Terrien, Assistant United States Attorneys, Harrisonburg,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Malcolm Carl Young appeals the district court’s order

denying his motion for sentence reduction under 18 U.S.C. § 3582

(2006).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.   United States v. Young, No. 5:09-cr-00036-GEC-

JGW-1 (W.D. Va. Feb. 8, 2013).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                           AFFIRMED




                                 2